Title: Tadeusz Kosciuszko to Thomas Jefferson, [14 March 1815]
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Jefferson, Thomas


            
              Mon cher Ami14 Mars 1815.   
              Les Grands et les petits les riches et les pauvres de notre Hemisphere admirent le devoument qui vous a porté à accepter la place de secretaire d’État, afin d’etre utile a votre Patrie, par vos connoissances parfaites du Pays, du courage du Peuple, de vos résources et de la Politique Européenne, qui n’est que l’art de mieux tromper. Comme je suis dans la classe des pauvres et que je ne veux rien accepter ni aller dans mon Pays jusqu’a ce quil ne soit pas rétablit en entier avec une Constitution liberale, je vous prierai bien et avec empressement de m’envoyer incessament mes interets et même Le fond de mon Capital après La ratification de votre paix avec l’Angleterre pourvue que je ne perd pas beaucoup car je n’ai plus rien pour mon entretien.
              Agréez l’assurance de mon Estime de mon admiration et de ma Sincere amitié.T Kosciuszko
            
            
              PS: Souvenez vous d’etablir une grande École Civile et Militaire en même temps pour vos jeunes Gens de chaque provinces Sans en omêttre aucune, et Sous La Garde et l’inspection immediate du Congres; car il faut toujours entretenir l’Esprit Republicain, avec les moeurs et les connoissances necessaires Seule base solide d’un État libre—.
            
           
            Editors’ Translation
            
              
                My dear Friend14 March 1815.   
                The great, the small, the rich, and the poor of our hemisphere admire the devotion that moved you to accept the position of secretary of state in order to be useful to your native land through your perfect knowledge of the country, its people’s courage, your resources, and European politics, which is nothing but the art of deception. As I am counted among the poor and wish to accept nothing nor return to my country until it  has been completely restored with a liberal constitution, I earnestly beg you to send me my interest and even the principal of my capital after the ratification of peace with England, so long as I do not lose very much, because I no longer have anything to live on.
                Accept the assurance of my esteem, admiration, and sincere friendship.T Kosciuszko
              
              
                PS: Remember to establish for your young men a large civil and military school in each state, without exception, and place it under the jurisdiction and immediate supervision of Congress, because one must always nurture the republican spirit with moral values and knowledge, which are the only solid foundation of a free state—.
              
            
          